Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Equation:
In claim 3:
 
    PNG
    media_image1.png
    43
    151
    media_image1.png
    Greyscale
 
where t (mm) represents the thickness of the body portion,
 2r (mm) represents an inner diameter of the body portion, 
E (MPa) represents an elastic modulus of the material of the liner, 
[the Greek letter alpha (alpha)] represents the linear expansion coefficient of the material of the liner, 
[the Greek letter delta (delta) and T (°C) represents a temperature difference between a temperature of the liner at a time when the reinforcing layer is formed around the liner and an assumed lowest temperature of the liner, and 
P (MPa) represents a lowest pressure inside the liner.  
Using the representative values in paragraph [0036] of PG Publication US 2020/0116305 to Sawai [the representative values are: P = .7 MPa, r = 41 mm, E = 2500 MPa, alpha = 13 X 10-6 1/degree K and delta T = 93 degree K], the calculated value of the upper limit for thickness t is 0.9495 mm.  In paragraph [0037], the thickness t is set to be less than 0.9 mm as stated in line 3.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Imai (US 2018/0238491) as supported by the evidence provided in EngineeringToolBox.com (ETB).
Imai discloses a pressure vessel comprising: a liner (liner layer 12 of polyamide, see paragraph [0036]) including a body portion having a cylindrical shape, the liner being configured such that a gas (hydrogen, see title) is filled in the liner, and a reinforcing layer (base layer 11, pressure resistant layer 20 and protective layer 30) made of a material (carbon fiber reinforced epoxy resin and glass fiber reinforced epoxy resin used in layers 20 and 30, see Imai paragraph [0030] lines 5-11 and paragraph [0031]) having a linear expansion coefficient (coefficient of linear thermal expansion or CLTE of 36 X 10-6 for epoxy-glass fiber reinforced in ETB table beginning on page 1)  lower than a linear expansion coefficient of a material of the liner (CLTE of 110 X 10-6 for polyamide (PA) in ETB table beginning on page 1), the reinforcing layer being formed in contact with an outer surface of the body portion, and the 
Note that MPEP 2113 for product-by-process limitations governs the interpretation of the last paragraph of claim 1: “wherein a thickness of the body portion is set to such a value that the outer surface of the body portion is not separated from the reinforcing layer when the gas that has been filled in the liner is discharged out of the liner.”  The applied reference does not need to specifically state the claimed process.  However, the structure of the applied reference must be capable of performing the stated process.
Re claim 2, the thickness of the body portion is set to such a value that the outer surface of the body portion presses an inner surface of the reinforcing layer when the gas that has been filled in the liner is discharged out of the liner.  When the pressure vessel fills and pressure rises, the liner expands faster than the reinforcing layer as indicated by the different elastic modulus of the liner material and the reinforcing layer material.  The liner’s body portion presses against the reinforcing layer as the reinforcing layer provides the structural strength of the pressure vessel.  The release of gas is not governed by a rate of release nor an amount of release such that the change in temperature and change in pressure can be very low and still meet the limitations of claims 1 and 2.  Also, the starting pressure at time of release is not indicated and the starting pressure could be very high.  Liner thickness is not the only indicator of separation of liner from reinforcing layer.
Re claim 3, the reinforcing layer is made of a fiber-reinforced resin; and the thickness of the body portion satisfies an equation below, 
 
    PNG
    media_image1.png
    43
    151
    media_image1.png
    Greyscale
 

 2r (mm) represents an inner diameter of the body portion, 
E (MPa) represents an elastic modulus of the material of the liner, 
[the Greek letter alpha (alpha)] represents the linear expansion coefficient of the material of the liner, 
[the Greek letter delta (delta) and T (°C) represents a temperature difference between a temperature of the liner at a time when the reinforcing layer is formed around the liner and an assumed lowest temperature of the liner, and 
P (MPa) represents a lowest pressure inside the liner.  
It is noted that the polyamide as specified by Imai is a different liner material than the material used in applicant’s liner and that the values of E (elastic modulus) and alpha (CLTE) are different.  However, the values of pressure P, radius r and delta T will be the same in evaluating the thickness.  Substituting E = 2400 MPa and alpha = 110 X 10-6 for polyamide (PA), the calculated value of the upper limit for thickness t is 1.169 mm and within the range from 0.8 mm to 1.2 mm as stated in last sentence of paragraph [0036] of Imai.  The thickness of Imai satisfies the equation for thickness t.
Note that the value for (1) pressure P could be modified to be higher as no lowest internal pressure is specified in claim 3, (2) radius r could be modified to be higher as no lowest radius or diameter is specified, and (3) delta T or change in temperature could be modified to be lower because no lowest delta T is specified.  All of these changes individually would raise the upper limit of the thickness and meet the claim 3 limitations.
Note that MPEP 2113 for product-by-process limitations governs the interpretation of claim 3. The applied reference does not need to specifically state the claimed process.  However, the structure of the applied reference must be capable of performing the stated process.  The equation of claim 3 relies upon a temperature change (delta T) and a lowest internal pressure (P).

Re claim 5, the gas is hydrogen in Imai.  The temperatures specified define a change in temperature (delta T) of at least 80 degrees K.  The change from 93 degrees K to 80 degrees K would increase the upper limit of the thickness t.
Re claim 4, wherein the thickness of the body portion satisfies an equation below, 
    PNG
    media_image2.png
    31
    178
    media_image2.png
    Greyscale

where t (mm) represents the thickness of the body portion, 2r (mm) represents an inner diameter of the body portion, E (MPa) represents an elastic modulus of the material of the liner, alpha1 (1/K) represents the linear expansion coefficient of the material of the liner, alpha2 (1/K) represents the linear expansion coefficient of the material of the reinforcing layer, delta T (°C) represents a temperature difference between a temperature of the liner at a time when the reinforcing layer is formed around the liner and an assumed lowest temperature of the liner, and P (MPa) represents a lowest pressure inside the liner.  
This equation is similar to the equation of claim 3 and only differs from that claim 3 equation in the linear expansion coefficient (CLTE) component as the difference between CLTE for liner minus CLTE for reinforcing layer.  CLTE of 110 X 10-6 for polyamide (PA) (liner) in ETB table beginning on page 1 minus CLTE of 36 X 10-6 for epoxy-glass fiber reinforced (reinforcing layer) in ETB table beginning on page 1 equals CLTE of 74 X 10-6.  The upper limit of the thickness range increases and this limitation is met by Imai.
Note that MPEP 2113 for product-by-process limitations governs the interpretation of claim 4. The applied reference does not need to specifically state the claimed process.  However, the structure of the applied reference must be capable of performing the stated process.  The equation of claim 4 relies upon a temperature change (delta T) and a lowest internal pressure (P).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733